Citation Nr: 0001467	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-13 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1946 to 
September 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1996 RO decision which determined that new and 
material evidence had not been submitted sufficient to reopen 
a claim for service connection for a back disability.  A 
personal hearing was held before an RO hearing officer in 
October 1996.


FINDING OF FACT

In a March 1973 rating decision, the RO determined that new 
and material evidence had not been submitted sufficient to 
reopen a previously denied claim for service connection for a 
back disability; the veteran did not appeal.  Evidence 
received since the March 1973 determination by the RO is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a back disability; and the 
March 1973 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1946 to 
September 1946.  A review of his service medical records 
shows that on medical examination performed for enlistment 
purposes in January 1946, there were no musculoskeletal 
defects.

A March 1946 treatment note shows that the veteran injured 
his back while performing a drill; strapping was prescribed.  
A July treatment note shows that the veteran complained of 
back pain and was referred to physiotherapy.  A July 1946 
physiotherapy record shows that the veteran reported that he 
strained his back twice in industrial accidents, injured his 
back during basic training, and complained of low back pain.  
On examination, the back was normal.  The examiner prescribed 
heat and massage to the low back.  A subsequent orthopedic 
consultation report dated in July 1946 shows that the veteran 
reported a one-year history of back pain, which had recently 
recurred while he was swimming.  He said the pain was 
localized to the lumbosacral area and did not radiate.  On 
examination, there was normal lumbar lordosis, full range of 
backward and lateral bending, and forward motion was 
voluntarily limited.  There was no muscle spasm or rigidity.  
There was local tenderness at the lumbosacral area, leg signs 
were negative, and a neurological examination was negative.  
An X-ray study of the lumbosacral spine was negative.  The 
diagnostic impression was mild lumbosacral strain.  
Physiotherapy was recommended.

A physiotherapy note dated on August 9, 1946 indicated that 
the veteran had undergone 12 physiotherapy treatments from 
July 22, 1946 to August 9, 1946, and had received symptomatic 
relief; his treatment was discontinued.

On medical examination performed for separation purposes in 
September 1946, the veteran reported he incurred a back 
injury in July 1946 which was treated for two weeks at 
General Hospital in North Carolina.  The examiner noted that 
the veteran had a history of back sprain with occasional non-
radiating pain upon lifting heavy objects, and that no 
abnormalities were noted on current examination.

In October 1946, the veteran submitted a claim for service 
connection for a back disability, which he said began in July 
1946.

In a November 1946 decision, the RO denied service connection 
for a back disability.  The veteran was notified of this 
decision by a letter dated in December 1946, and he did not 
appeal.

In an August 1948 decision, after receiving additional 
service records, the RO denied service connection for a back 
disability.  The veteran was notified of this decision by a 
letter dated in August 1948, and he did not appeal.

In February 1973, the veteran submitted an application to 
reopen a claim for service connection for a back disability.  
He asserted that he incurred a back disability during 
service, when he was a passenger in a train wreck which 
occurred in about April or May 1946 in Hickory, North 
Carolina.  He said he was treated at a local hospital on an 
outpatient basis.  He stated that he received outpatient 
treatment at Moore General Hospital in North Carolina on his 
return.  He said he subsequently had flare-ups which had been 
treated by Dr. Cianci and Dr. J. Palumbo, both of Providence, 
Rhode Island, and that he planned to submit medical records 
from these doctors.  He also reported that he was treated for 
back complaints that day at the Providence VA hospital.  The 
veteran did not submit any medical records.

In a March 1973 decision, the RO determined that new and 
material evidence had not been presented sufficient to reopen 
a claim for service connection for a back disability; the 
veteran was notified of the denial by a letter dated in March 
1973.  Evidence submitted since this decision is summarized 
below.

In March 1977, the RO obtained copies of VA medical records 
dated from February 1973 to February 1977 which reflect 
treatment for a variety of conditions.  A VA hospital 
discharge summary shows that the veteran was hospitalized 
from February 1973 to March 1973 and treated for complaints 
of low back pain and for locking and snapping of the neck.  
The veteran reported that he had a backache since a train 
injury in 1946.  The discharge diagnoses were lumbosacral 
strain and cervical spondylosis.  Subsequent medical records 
reflect treatment for complaints of back and neck pain, 
headaches, and a psychiatric disorder.

By a statement dated in March 1977, the veteran said that he 
received VA medical treatment for a back disability from 1972 
to the present, and that medical records from Dr. Cianci were 
unavailable as he was deceased and his records had been 
destroyed.

At an April 1977 VA compensation and pension examination, the 
veteran complained of back and neck pain, headaches, and said 
he was nervous and irritable.  On orthopedic examination, the 
veteran said his back had bothered him since 1946.  The 
diagnoses were cervical arthritis and lumbar strain.  On 
neuropsychiatric examination, the veteran reported that he 
injured his neck and low back during service when he was in a 
train wreck.  He said he was treated at a civilian hospital 
and told he had a low back strain and bruising of the neck 
and right arm.  He was then treated at Moore Army General 
Hospital on an outpatient basis for about two weeks and 
received a slight improvement in his condition.  He said he 
then resumed his regular duties.  He stated that after 
service he worked as a carpenter for 30 years and developed 
considerable low back pain in 1972 or 1973.  The diagnosis 
was anxiety neurosis with depressive features.

In a June 1977 decision, the RO granted entitlement to non-
service-connected disability pension benefits.

In December 1995, the veteran submitted an application to 
reopen a claim for service connection for a back disability.

In January 1996, the veteran's representative submitted 
private medical records from C. D. Lanphear, D.O.  Such 
records are dated from 1985 to 1993 and reflect treatment for 
low back pain.

A February 1996 initial evaluation from a private physician, 
J. M. Conte, M.D., indicates that the veteran was examined in 
February 1996.  Dr. Conte noted that the veteran reported a 
chronic history of back pain which seemed to be progressive 
over the past three to four years.  The veteran reported a 
remote history of an in-service back injury incurred when he 
pushed large carts in an Army hospital.  The diagnoses were 
lumbar spinal stenosis with secondary neurogenic 
claudication, and vascular claudication.

In October 1996, the veteran submitted a photocopy of a 
newspaper article dated on August 8, 1946.  The article 
indicates that a train wreck occurred near Hickory, North 
Carolina the previous evening, and that the veteran was one 
of fourteen people treated at Richard Baker Hospital for 
minor bruises and abrasions and was able to leave the 
hospital after his injuries were treated.  The article stated 
that he incurred contusions of the right leg and the right 
side of the chest.

At an October 1996 RO hearing, the veteran asserted that he 
first injured his back in a train wreck in August 1946.  He 
testified that he noticed that he had problems with his back 
immediately after the train accident.  He said he was 
examined at a local hospital, but the medical providers were 
busy with all of the other people injured in the accident, 
and they only treated his cuts and bruises and did not treat 
his back.  He said he returned to his duty station and was 
treated for his back condition at Moore Hospital.  He also 
testified that he had strains of his back muscles prior to 
the train accident, but his back was worse after the 
accident.  He stated that he was treated for a back condition 
within a few months after separation from service, but that 
records of treatment by Dr. Cianci and Dr. Palumbo were 
unavailable.  He reported current ongoing treatment for a 
back disability at a VA hospital.

In a December 1999 written statement, the veteran's 
representative contended that although the service medical 
records indicated a possible pre-service back injury, his 
back condition was aggravated by the train accident, as 
demonstrated by service medical records reflecting treatment 
of a back condition in July and August 1946.
II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§  1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In the present case, a claim for service connection for a 
back disability was denied by the RO in November 1946 and 
August 1948, and an application to reopen the claim was 
denied by the RO in March 1973.  The veteran did not appeal 
these determinations; and the decisions are considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When the RO denied the application to reopen the claim for 
service connection for a back disability in March 1973, it 
considered service medical records from the veteran's period 
of active service (January 1946 to September 1946) showing 
that no musculoskeletal defects were noted on enlistment 
examination in January 1946.  The service medical records 
demonstrated that the veteran was treated for a back injury 
in March 1946; a diagnosis was not indicated.  In July 1946, 
the veteran was treated for complaints of a one-year history 
of back pain, and was diagnosed with mild lumbosacral strain.  
An X-ray study of the lumbosacral spine was negative, and the 
veteran was treated with physiotherapy until August 9, 1946.  
An August 1946 physiotherapy note indicated that the veteran 
had received symptomatic relief.  On separation medical 
examination in September 1946, the examiner noted that the 
veteran incurred a back injury in July 1946 which was treated 
for two weeks, and that the veteran had a history of back 
sprain with occasional non-radiating pain upon lifting heavy 
objects.  The examiner indicated that there were no 
abnormalities noted on current examination.

At the time of the March 1973 RO decision, the RO considered 
the veteran's February 1973 statement, relating that he had a 
current back disability which was incurred in a train wreck 
in April or May 1946; there was no post-service medical 
evidence of a back disability.

Evidence submitted since the March 1973 RO decision includes 
a photocopy of a newspaper article dated in August 1946, 
describing a train wreck which occurred on August 7, 1946, 
and noting that the veteran incurred contusions of the right 
leg and the right side of the chest.  Such article does not 
reflect that the veteran incurred a back injury.  While this 
evidence is new, it is not material evidence as it does not 
refer to a back condition, nor does it link a current back 
condition with service, and it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

Additional evidence submitted since the March 1973 RO 
decision includes VA medical records dated from 1973 to 1977 
which reflect diagnoses of lumbosacral strain and cervical 
osteoarthritis, private medical records dated from 1985 to 
1993 from Dr. Lanphear reflecting treatment for low back 
pain, and a 1996 private medical record from Dr. Conte 
reflecting diagnoses of lumbar spinal stenosis with secondary 
neurogenic claudication, and vascular claudication.  While 
this evidence is new, it is not material, as it does not link 
a chronic back disability, shown many years after service and 
currently, with the episode of back problems or other 
incidents of service; the evidence therefore is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The Board notes that some of the post-service medical records 
received since the 1973 RO decision relate that the veteran 
reported that he incurred a back disability during military 
service.  Such information recorded by a medical examiner, 
unenhanced by any additional medical comment by the examiner, 
does not constitute competent medical evidence of causality 
and is not material evidence to reopen the claim; a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Reonal v. Brown, 5 Vet. App. 458 
(1993).
 
Since the 1973 RO decision, the veteran has submitted 
statements, to the effect that he has a current back 
disability which was incurred in a train wreck during 
military service.  The veteran's assertions are not new as 
they are duplicative of his statements which were of record 
at the time of the prior final denial of the claims for 
service connection.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).  The Board notes that although the veteran and his 
representative assert that he incurred a back disability in 
an August 1946 train accident and was treated for such with a 
course of physical therapy, the service medical records 
reflect that he received physical therapy for complaints of 
back pain prior to the accident, and that two days after the 
accident, the veteran was discharged from physical therapy 
and his symptoms were described as relieved.

The Board concludes that new and material evidence has not 
been submitted since the March 1973 RO decision.  Thus, the 
claim for service connection for a back disability has not 
been reopened, and the March 1973 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
a back disability is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 

